DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the caseins/whey protein aggregates” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590) in view of Bezelgues et al. (U.S. 2014/0044854 A1).
Regarding claim 1, McCarthy et al. discloses a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43), wherein casein/whey protein aggregates have an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27).
McCarthy et al. does not specifically disclose the food product as being a cream.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]).
It would have been obvious to one having ordinary skill in the art to incorporate the fat replacer of McCarthy et al. into a cream. First, McCarthy et al. discloses the fat replacer as being 
As for claim 2, Bezelgues et al. discloses the cream as having a fat content of 10-50 wt% (specifically, 12 wt.%) ([0012]).
As for claim 3, Bezelgues et al. discloses the cream as having a protein content of 1-4 wt% (specifically, about 1-5 wt.%) ([0012]).
As for claim 4, Bezelgues et al. discloses the cream as having a viscosity of 7-70 cP at a shear rate of 75s-1 ([0009]), which is considered to render obvious the claimed viscosity of at least 10 mPas (cP) at a shear rate of 100s-1.
As for claim 5, Bezelgues et al. discloses the cream as not comprising a thickener ([0012], [0020], [0033]).
As for claim 6, McCarthy et al. discloses the component as being a fat replacer (C1, L5-L6), such that its incorporation into a cream would correspond with a reduction in fat. The production of a low cream fat would thus be obvious.
As for claim 7, Bezelgues et al. discloses the cream as not comprising a thickener ([0012], [0020], [0033]) and also discloses the cream as having a viscosity of 7-70 cP at a shear rate of 75s-1 ([0009]), which is considered to render obvious the claimed viscosity of 10-25 mPas (cP) at a shear rate of 100s-1.
Regarding claim 8, McCarthy et al. discloses a process for preparing a fat replacer (C8, L37-L38) comprising the steps of (i) providing a liquid solution that comprises caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C8, L49-L51); (ii) adjusting the 
McCarthy et al. does not specifically disclose the food product as being a cream or the starting material as being at a temperature below 25°C.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]).
It would have been obvious to one having ordinary skill in the art to perform the method of McCarthy et al. on a liquid cream comprising the protein. First, McCarthy et al. discloses the fat replacer as being in a coffee whitener (C14, L65 – C15, L1), which would prompt a practitioner to consult a reference, such as Bezelgues et al., directed to coffee whiteners in order to produce such a product. Since Bezelgues et al. indicates that such products comprise cream ([0011]), the incorporation of the fat replacer into a cream and performance of the method of McCarthy et al. on a liquid cream starting material would be obvious to a skilled practitioner.
As for the starting temperature, McCarthy et al. does not indicate any starting temperature, which would indicate that the starting material is at room temperature of roughly 22-25°C. Providing the starting cream at a temperature below 25°C would thus be obvious.
As for claim 9, McCarthy et al. discloses the pH as being adjusted to within the range of 5.9-6.4 (C9, L49-L50; C10, L24-L25).
As for claims 10 and 11, McCarthy et al. does not explicitly disclose the heat sterilization as being UHT or a retort sterilization process but does disclose that the “temperature for such denaturing is not narrowly critical” and may be up to 100°C or more (C11, L6-L10). The 
As for claim 12, McCarthy et al. discloses the temperatures may be up to 100°C or more (C11, L6-L10), which renders the claimed ranged of 135-155°C obvious.
As for claim 13, McCarthy et al. discloses the sterilization time may be 30 seconds (C11, L10-L15).
As for claim 14, McCarthy et al. discloses the solution as not being subjected to a heat treatment step between the pH adjustment step and the sterilization step (C9, L38-L51; C10, L59-L61).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590).
Regarding claim 17, McCarthy et al. discloses a food product (C14, L65 – C15, L9) comprising a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43), wherein casein/whey protein aggregates have an average diameter d(4,3)
As for claim 18, McCarthy et al. discloses the food product as being a soup or a coffee whitener (i.e., enhancer) (C14, L65 – C15, L1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 16/311,798 Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims merely require a food/beverage product comprising an intermediate cream or evaporated milk containing proteins with effectively the same (or at least overlapping) limitations regarding the casein to whey ratio and the mean particle size. Requiring the composition to be a food product that comprises the intermediate products renders any distinguishing features between the cream and the evaporated milk negligible as the intermediate products would presumably be subsumed into the food product. Also, since no concentration of the evaporated milk is required in the food product, the claimed solids content is essentially immaterial. The two dependent claims then largely require the same food products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally, Application No. 15/538,135 is noted as being co-pending and having similar claimed subject matter. However, the present claims are not thought to necessitate a provisional obviousness-type double patenting rejection in view of the ‘135 application due to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793